DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Erkkila (US PGPUB 20160219810) in view of Jokela (WO 2014203121) and Peng (WO 9800549).	
Regarding claim 1, Erkkila teaches a culture medium for soilless cultivation comprising: a non-soil based substrate (Sphagnum moss; Abstract), microfibrillated cellulose (nanocellulose; Page 3, para [0061]) and a hydrophilic polymer (starch derivatives; Page 4, para [0068]), wherein the density of the culture medium when dry is in the range of from 5 to 750 kg/m3 (Sphagnum moss has a density of 10-
250 kg/m3; Page 4, para [0076)) but does not teach wherein the microfibrillated cellulose has been carboxylated, phosphorylated, sulfonated, methylated, carboxymethylated or TEMPO oxidized to increase its hydrophilicity.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Erkkila with the teachings of Peng to methylate microfibrillated cellulose, as doing so would inhibit or slow proteolytic or cellular degradative processes, as recognized by Peng (Page 32, lines 4-6).
Jokela teaches microfibrillated cellulose that is modified to increase its hydrophilicity (fibrils may be polymer coated, i.e. modified either chemically or physically, being thus hydrophilic; Page 5, lines 1-
2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Erkkila with the teachings of Jokela to modify the microfibrillated cellulose to increase its hydrophilicity, as doing so would further improve the ability of the medium to retain water thus improving its effectiveness, as understood by one of ordinary skill in the art.
Regarding claim 3, Erkkila as modified teaches the limitations of claim 1, as indicated above and further teaches wherein the non-soil based substrate is synthetic (Erkkila - fibers may be synthetic fibers; Page 3, para [0046]; Page 4, para [0063]).
Claims 2, 4-7, and 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Erkkila, in view of Jokela and Peng as applied to claims 1 and 3 above, and further in view of Hurley (WO 2004098270).
Regarding claim 2, Erkkila as modified teaches the limitations of claim 1, as indicated above but does not teach wherein the non-soil based substrate comprises one or more of: mineral wool, glass 
Hurley teaches a non-soil based substrate that is mineral wool or glass wool (Page 5, lines 23- 27).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Erkkila, as modified, with the teachings of Hurley to provide mineral wool or glass wool because they are known conventional plant growth media, as recognized by Hurley (Page 5, lines 23-27).
Regarding claim 4, Erkkila as modified teaches the limitations of claim 3, as indicated above but does not teach wherein the non-soil based substrate is mineral wool or glass wool.
Hurley teaches a non-soil based substrate that is mineral wool or glass wool (Page 5, lines 23- 27).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Erkkila, as modified, with the teachings of Hurley to provide mineral wool or glass wool because they are known conventional plant growth media, as recognized by Hurley (Page 5, lines 23-27).
Regarding claim 5, Erkkila as modified teaches the limitations of claim 4, as indicated above and further teaches wherein the polymer is amphiphilic (Erkkila - sodium dodecyl sulphate is an amphiphilic polymer; Page 3, para [0059]).
Regarding claim 6, Erkkila as modified teaches the limitations of claim 1, as indicated above and further teaches wherein the polymer is hydrophilic (Erkkila - starch is a hydrophilic polymer; Page 4, para [0068]).


Regarding claim 10, Erkkila as modified teaches the limitations of claim 1, as indicated above and further teaches wherein the amount of microfibrillated cellulose is in the range of from 1% to 75% by weight of the dry culture medium (Erkkila - nanocellulose is used in an amount of 0.005-10% by weight; Page 3, para [0061]).
Regarding claim 11, Erkkila as modified teaches the limitations of claim 1, as indicated above and further teaches wherein the amount of polymer is in the range of from 1% to 75% by weight of the dry culture medium (Erkkila - starch is used in an amount of 0.005-10% by weight; Page 3, para [0061]).
Regarding claim 12, Erkkila teaches a method for increasing the water retention of a culture medium for soilless culture (Abstract & page 4, para [0077]) comprising the steps of providing a non-soil based substrate (Sphagnum moss: Abstract) and mixing the substrate with microfibrillated cellulose (nanocellulose; Page 3, para [0061]) and a hydrophilic polymer (starch derivatives; Page 4, para [0068]) but does not teach wherein the microfibrillated cellulose has been carboxylated, phosphorylated, sulfonated, methylated, carboxymethylated or TEMPO oxidized to increase its hydrophilicity.
Peng teaches manipulation of cellulose, wherein cellulose has been methylated (cellulose products may be derivatised by the inclusion or attachment to a protective group, which inhibits or slows proteolytic or cellular degradative processes, such as a methylated amino acids; Page 32, lines 4- 12).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Erkkila with the method of Peng to methylate microfibrillated cellulose, as doing so would inhibit or slow proteolytic or cellular degradative processes, as recognized by Peng (Page 32, lines 4-6).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Erkkila with the method of Jokela to provide microfibrillated cellulose to increase its hydrophilicity, as doing so would further improve the ability of the medium to retain water thus improving its effectiveness, as understood by one of ordinary skill in the art.
Regarding claim 13, Erkkila as modified teaches the method of claim 12, as indicated above and further teaches wherein the microfibrillated cellulose is provided to the culture medium as an aqueous solution or dispersion (Erkkila - nanocellulose is added as an optional binder to a second foamed dispersion which is added as a second layer to a foraminous support containing the first dispersion layer; Page 3, paras [0041, 0042, 0055]).
Regarding claim 14, Erkkila as modified teaches the method of claim 13, as indicated above and further teaches wherein the microfibrillated cellulose is dissolved or dispersed in an aqueous solution or dispersion which is used to provide water during soilless cultivation (Erkkila - nanocellulose (as a binder) is added to Sphagnum moss (retains water), a foaming agent, water and other additives; Page 2, para [0036]; Page 3, para [0055]).
Regarding claim 15, Erkkila teaches a method for manufacturing a culture medium (Abstract) comprising the steps of:
a) providing a suspension comprising microfibrillated cellulose and at least one hydrophilic polymer in a liquid medium (nanocellulose is added as an optional binder to a second foamed dispersion containing foamable starch (a hydrophilic polymer); Page 3, paras [0055, 0059]); and

Erkkila does not teach wherein the microfibrillated cellulose has been carboxylated, phosphorylated, sulfonated, methylated, carboxymethylated or TEMPO oxidized to increase its hydrophilicity.
Peng teaches manipulation of cellulose, wherein cellulose has been methylated (cellulose products may be derivatised by the inclusion or attachment to a protective group, which inhibits or slows proteolytic or cellular degradative processes, such as a methylated amino acids; Page 32, lines 4- 12).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Erkkila with the method of Peng to methylate microfibrillated cellulose, as doing so would inhibit or slow proteolytic or cellular degradative processes, as recognized by Peng (Page 32, lines 4-6).
Jokela teaches microfibrillated cellulose that is modified to increase its hydrophilicity (fibrils may be polymer coated, i.e. modified either chemically or physically, being thus hydrophilic; Page 5, lines 1-2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Erkkila with the method of Jokela to provide microfibrillated cellulose to increase its hydrophilicity, as doing so would further improve the ability of the medium to retain water thus improving its effectiveness, as understood by one of ordinary skill in the art.

Regarding claim 17, Erkkila as modified teaches the method of claim 15, as indicated above and further teaches a step c) drying the product of step b) (Erkkila - dispersion is added to a support where it is dried; Pages 1-2, paras [0017-0019]).
Regarding claim 18, Erkkila as modified teaches the limitations of claim 1, as indicated above and further teaches microfibrillated cellulose (Erkkila - nanocellulose; Page 3, para [0061]) but does not teach cellulose that is crosslinked.
Hurley teaches a non-soil based substrate wherein the cellulose is crosslinked (Page 6, lines 16-18).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the teachings of Hurley to provide a crosslinked cellulose to the microfibrillated cellulose of Erkkila, as modified, since cross-linked cellulose can improve the physical properties of the product, including improvement of fluid absorbency, fluid retention and resilience, as recognized by Young (Textile Science and Technology; Chapter VII, Section 3.1., page 241).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Erkkila, in view of Jokela and Peng as applied to claims 1 and 3 above, and further in view of Harms (WO 2014076077).
Regarding claim 19, Erkkila as modified teaches the limitations of claim 1, as indicated above and further teaches a a hydrophilic polymer (starch derivatives; Page 4, para [0068]) but does not teach wherein the hydrophilic polymer is crosslinked.
Harms teaches wherein the at least one hydrophilic or amphiphilic polymer is crosslinked (hydrophilic polymers of crosslinked cellulose or starch; Page 7, para 8).
.

Response to Arguments
Applicant's arguments filed 10/20/2021 have been fully considered but they are not persuasive.
Applicant argued “Applicant submits that Peng is not analogous art, and therefore would not be considered by one of ordinary skill in the art” and “Peng is neither from the same field of endeavor as the claimed invention nor is it reasonably pertinent to the problem faced by the inventor.”
In response, while Peng is not from the same field of endeavor as the claimed invention, Peng addresses an issue which is reasonably pertinent to the problem faced by the inventor. Peng addresses the issue of enhancing the material properties of cellulose. As recognized by Peng, plants expressing altered biosynthetic properties may exhibit a range of desired traits, including: modified strength and/or shape and/or properties of fibers, cell and plants, increased protection against chemical, physical or environmental stresses such as dehydration, cold, heat or wind, and increased resistance to attack by pathogens such as insects (Original Copy – page 26, para 3). The current application addresses a similar issue and therefore Peng is analogous art.
Applicant argued that “the rejection based on Erkkila and Jokela fails as a matter of law because the combination does not disclose or suggest each and every feature of the embodiments of independent claims 1, 12, and 15.”
In response, Erkkila in view of Jokela does not disclose each and every feature of claims 1, 12 and 15. However, Erkkila in view of Jokela and Peng teaches all the limitations of amended claim 1 and . 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARI A BRADBERRY whose telephone number is (571)270-3354. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/K.A.B./Examiner, Art Unit 3643                                                                                                                                                                                                        

/DAVID J PARSLEY/Primary Examiner, Art Unit 3643